DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 7,484,616).
Claim 1: Nakamura provides an object adjuster for an automotive manufacturing system (Fig. 2-5) comprising: a frame (3); a guide (2, Fig. 1; Col. 8 lines 21-28) supported by the frame and positioned adjacent a conveyor (11, Col. 9 lines 4-26) configured to convey an object (16); and a receiver (5) slidably coupled to the guide (2; via 4), the receiver including a portion (42a, Fig. 4) configured to engage an attachment (20) movably coupled to the object to adjust the attachment when the object moves (Fig. 9).
Claim 2: Nakamura provides the receiver (5) is configured to slide along the guide (2) at least partially in a vertical direction away from an initial position of the receiver in response to the attachment imparting a force on the portion of the receiver (Figs. 2-5.

Claim 6: Nakamura provides the guide (2) includes a rail (Fig. 2) that extends along a linear or curved path from a first end of the guide to a second end of the guide opposite the first end (Fig. 1).
Claim 11: Nakamura provides the attachment (20) includes an arm (38a, Fig 11) and a receptacle (34a) positioned on the arm, and wherein the portion of the receiver (42a) passes into a recessed area formed by the receptacle (Fig. 5, 11c).
Claim 12: Nakamura provides the attachment is a first attachment (34a, Fig. 8), and wherein the portion of the receiver is configured to engage a second attachment (34b) movably coupled to the object (16) to simultaneously adjust the first and second attachments when the object moves (Fig. 8).
Claim 16: Nakamura provides an automotive manufacturing system (Fig. 1), comprising: a conveyor (11) configured to receive an object (16); and an object adjuster  positioned adjacent the conveyor and including a first portion (2) and a second portion (5) slidable along the first portion (via 4), the first portion configured to guide movement of the second portion relative to a conveyor surface (Fig. 1), the second portion and an adjustable portion (20) of the object (16) configured to move each other when the conveyor conveys the object (Fig. 1-5, Col. 9 lines 4-57).
Claim 17: Nakamura provides a method for adjusting an object (16) associated with an automotive manufacturing system (Fig. 1), comprising: positioning a receiver (5) of an object adjuster adjacent a conveyor (11) that is configured to move the object, the receiver slidable along a guide (2) of the object adjuster; and moving, via the conveyor, the object (16) such that an attachment (20) movably coupled to the object engages a 
Claim 18: Nakamura provides including sliding, via movement of the object (16), the receiver (5) along the guide (2) in a first direction defined by the guide away from a first position of the receiver (Figs. 1-5).
Claim 19: Nakamura provides including disconnecting the attachment from the portion of the receiver when the receiver reaches or passes a second position of the receiver different relative to the first position (Fig. 7; Col. 15 line 52- Col. 16 line 17).
Allowable Subject Matter
Claims 3-5, 7-10, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        4/5/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726